UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 08-4835


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMAL PILES, a/k/a Marty,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:07-cr-00270-WDQ-8)


Submitted:        August 26, 2009             Decided:   September 3, 2009


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur S. Cheslock, Baltimore, Maryland, for Appellant. James
Thomas Wallner, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jamal Piles, a/k/a Marty, pled guilty to conspiracy to

distribute one kilogram or more of heroin, in violation of 21

U.S.C. § 846 (2006).          The district court sentenced Piles to 135

months’ imprisonment.         Piles’ counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that in

his view, there are no meritorious issues for appeal.                    Counsel,

however, asks this court to review the validity of Piles’ guilty

plea and the reasonableness of his sentence.                       Piles has not

filed a pro se supplemental brief and the Government has not

filed a brief.       We affirm.

             Prior   to     accepting    a   guilty    plea,   a    trial   court,

through colloquy with the defendant, must inform the defendant

of, and determine that he understands, the nature of the charges

to which the plea is offered, any mandatory minimum penalty, the

maximum possible penalty he faces, and the various rights he is

relinquishing by pleading guilty.             Fed. R. Crim. P. 11(b).          The

court also must determine whether there is a factual basis for

the plea.     Id.; United States v. DeFusco, 949 F.2d 114, 120 (4th

Cir. 1991).     The purpose of the Rule 11 colloquy is to ensure

that   the    plea     of     guilt     is   entered    into       knowingly   and

voluntarily.    See United States v. Vonn, 535 U.S. 55, 58 (2002).

             Because Piles did not move in the district court to

withdraw his guilty plea, any error in the Rule 11 hearing is

                                         2
reviewed for plain error.                   United States v. Martinez, 277 F.3d

517, 525 (4th Cir. 2002).                     “To establish plain error, [Piles]

must show that an error occurred, that the error was plain, and

that    the     error       affected          his      substantial       rights.”             United

States v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).                                    Even if

Piles    satisfies         these      requirements,          “correction        of    the      error

remains    within         [the       Court’s]       discretion,         which    [the         Court]

should not exercise . . . unless the error seriously affect[s]

the     fairness,         integrity         or      public      reputation       of       judicial

proceedings.”             Id.    (internal            quotation     marks       and       citation

omitted).           Our   review       of   the        transcript    reveals         substantial

compliance with the requirements of Rule 11, and we conclude

that Piles pled guilty knowingly and voluntarily.

               We review a sentence for reasonableness, applying an

abuse of discretion standard.                       Gall v. United States, 552 U.S.

38, ___, 128 S. Ct. 586, 597 (2007); see also United States v.

Layton, 564 F.3d 330, 335 (4th Cir. 2009).                                In so doing, we

first examine the sentence for “significant procedural error,”

including:          “failing to calculate (or improperly calculating)

the [g]uidelines range, treating the [g]uidelines as mandatory,

failing to consider the [18 U.S.C.] § 3553(a) [(2006)] factors,

selecting       a    sentence         based      on     clearly     erroneous         facts,       or

failing    to       adequately        explain       the    chosen    sentence         .   .    .    .”

Gall,    128    S.    Ct.       at   597.        The    Court    then    “‘consider[s]             the

                                                  3
substantive       reasonableness          of    the       sentence      imposed.’”         United

States v. Evans, 526 F.3d 155, 161 (4th Cir.) (quoting Gall, 128

S. Ct. at 597), cert. denied, 129 S. Ct. 476 (2008).                                      If the

sentence is within a properly calculated guidelines range, we

apply a presumption of reasonableness on appellate review.                                    See

United    States       v.   Allen,   491       F.3d       178,    193       (4th   Cir.    2007);

Rita v. United States, 551 U.S. 338, ___, 127 S. Ct. 2456, 2462-

69 (2007) (upholding appellate presumption of reasonableness on

appellate review for within-guidelines sentence).

             We    have     reviewed       the      record       and    conclude     that     the

district court did not commit reversible procedural error in

sentencing    Piles,        and    that    his       within-guidelines             sentence   is

substantively reasonable.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                  This court

requires that counsel inform Piles, in writing, of the right to

petition   the     Supreme        Court    of       the    United      States      for    further

review.    If Piles requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may   move        in    this       court        for       leave        to     withdraw      from

representation.         Counsel’s motion must state that a copy thereof

was served on Piles.



                                                4
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    5